Citation Nr: 0213194	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision from the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for DJD 
of the left shoulder.  In May 2002, the veteran moved to 
Florida and his file was transferred to the St. Petersburg, 
Florida RO.  

In July 2002, a video conference hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2002).


FINDINGS OF FACT

1.  The veteran sustained a left shoulder injury on more than 
one occasion in service.

2.  The veteran has residuals of an inservice left shoulder 
injury.  


CONCLUSION OF LAW

A left shoulder injury was incurred as a result of service.  
38 U.S.C.A.§§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection-Left Shoulder

The veteran seeks to establish service connection for a left 
shoulder disability as a result of injury sustained in 
service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service medical records show that in August 1986, the veteran 
was in a motor vehicle accident and complained of left 
shoulder pain.  The assessment was contusion of the left 
shoulder.  In January 1987, he was seen again during service 
when he fell on the ice and hurt his left shoulder.  X-ray 
examination of the left shoulder showed no significant 
abnormalities.  No separation examination was associated with 
the service medical records.  

After service, the veteran was treated for a right shoulder 
injury and later underwent a total arthrotomy of the right 
with removal of loose bodies.  A December 1989 private 
treatment report from the Colorado State Hospital indicated 
that the veteran's musculoskeletal and extremities were 
normal except for his right shoulder.  No other nerve or bone 
involvement was shown other than the right shoulder injury.  
It was noted on a February 1993 VA examination, that he was 
in the state penitentiary after service, from 1987 to 1989.  
During that time period, only his right shoulder was 
mentioned.  

In November 1999, Wiley Jinkins, III, MD, wrote a letter to 
the veteran's private physician, John Ho, MD.  Dr. Jinkins 
indicated at that time that the veteran was seen for left 
shoulder pain and related that it began from an injury 
sustained in service in 1984.  It was also related that at 
that time, the veteran's right shoulder injury was more 
severe with the development of arthritis and a total right 
shoulder replacement was performed.  In October 1999, an x-
ray report showed no significant signs of bony or soft tissue 
abnormality of the left shoulder.  However, the veteran was 
seen by at least three different physicians and later 
determined to have DJD of the left shoulder.  He was seen by 
David Weinstein, MD, in October 2000 with left shoulder 
complaints.  At that time, Dr. Weinstein stated that x-rays 
and examination at that time were consistent with 
degenerative arthritis of the left shoulder.  

Since 1999, the veteran has had consistent, ongoing treatment 
for left shoulder pain.  He has been treated with cortisone 
shots, physical therapy, and pain medication.  He has been 
provided his options for treatment of DJD of the left 
shoulder.  Dr. Jinkins and Dr. Weinstein have both informed 
the veteran that he most likely will need a left shoulder 
replacement. 

The veteran testified at personal hearing before a hearing 
officer at the RO in September 2000.  He also provided video 
conference hearing testimony before the undersigned in 
July 2002.  Both hearings provided essentially the same 
testimony relating that he was initially injured in basic 
training and he injured both shoulders at that time.  He also 
related injury to the left shoulder during a motor vehicle 
accident in service, and stated that he was not examined on 
separation from service.  

In this case, it is clear that the veteran has sustained 
injury to his left shoulder during service.  The service 
medical evidence clearly indicates that the veteran injured 
his left shoulder on at least two occasions and was treated 
in service for those injuries.  Although there was no 
evidence at that time of arthritis, the veteran apparently 
did not undergo a separation examination at service discharge 
as a separation examination report is not associated with the 
claims folder and the veteran has testified that he was not 
examined.  After service, the veteran was incarcerated for 
two years and the focus was mainly on his more severely 
injured right shoulder, for which he is now service-
connected.  However, both Dr. Jinkins and Dr. Weinstein 
indicate that it is their professional opinion that the 
veteran injured his left shoulder in service and he will 
ultimately face further treatment for the injury.  
Specifically, Dr. Jinkins opined that within a reasonable 
medical probability, there is a relationship between service 
and injury of both of his shoulders.  He also indicated that 
it was his opinion that at some point the veteran will have 
to undergo a left shoulder replacement.  The doctors 
statements and the medical evidence of the veteran's injuries 
in service place the evidence in relative equipoise, and 
consequently, the veteran is afforded the benefit of the 
doubt, and entitlement to service connection for left 
shoulder DJD is established. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule must be applied 
only when the evidence is in relative equipoise).  


II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000, during the appeal's pendency.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

In this case, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
veteran was informed of its provisions by a March 23, 2001 
VCAA notice letter.  The VCAA letter informed the veteran of 
what assistance VA would provide and what evidence, if any, 
the veteran should provide.  He was also notified of any time 
limitations associated with his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, an 
August 2001 statement of the case informed the veteran of the 
applicable laws and regulations needed to substantiate his 
claim.  He has also had the opportunity to testify at a 
hearing regarding his claim.  He provided hearing testimony 
before the RO in September 2000 and at a video conference 
hearing in July 2002.   The Board therefore finds that VA has 
complied with all obligations to inform the veteran of the 
applicable laws and regulations and with all duties to assist 
the veteran in the development of the issue discussed above.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  Furthermore, given 
the favorable outcome of the veteran's appeal, he is not 
prejudiced by any failure to comply with notice and 
assistance provisions of the VCAA.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Service connection for DJD of the left shoulder is granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

